Citation Nr: 0125412	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-08 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the residuals of carbon 
monoxide poisoning.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to July 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, among other things, denied the 
benefit sought on appeal.  The Board notes that the veteran 
initially appealed the denial of service connection for 
emphysema as well, but in June 2001, withdrew that claim.  As 
such, the only claim currently before the Board for 
adjudication is whether the veteran is entitled to service 
connection for the residuals of carbon monoxide poisoning.


REMAND

The evidence of record reveals that the veteran was exposed 
to carbon monoxide during service and treated for poisoning 
in November 1945.  In September 1998, the veteran filed a 
claim for service connection for the residuals of carbon 
monoxide poisoning, asserting that he experienced reduced 
sense of taste and smell, short-term memory loss, 
irritability, gastro-intestinal problems, and psoriasis.  The 
veteran has submitted medical articles linking his symptoms 
to carbon monoxide exposure, but there is no medical evidence 
of record making a direct link between the veteran's exposure 
and his current complaints.  In June 2001, the veteran 
submitted a statement from his treating physician confirming 
that the veteran had the alleged complaints, but a medical 
opinion was not rendered as to the etiology of those 
complaints.

In August 2001, the veteran appeared and testified at a Video 
Conference Hearing before the Board and related that he had 
not undergone a VA examination specifically geared toward 
determining the etiology of his above-described complaints.  
The veteran also testified that he participated in treatment 
on a regular basis for his complaints at the VA Medical 
Center in Danville, Illinois, as well as private treatment by 
a physician in Decatur, Illinois.  

At the time of the Video Conference Hearing, the veteran 
submitted a signed medical release in order for VA to obtain 
the private treatment records discussed at the hearing as 
well as a waiver of RO consideration of any new evidence 
obtained.  There is, however, no evidence of VA having made 
an attempt to obtain the private medical records referenced 
by the veteran in the August 2001 hearing.  There is also no 
evidence of the veteran having been examined by a VA examiner 
regarding his specific complaints of residuals of carbon 
monoxide poisoning.  As such, the Board finds that this 
matter must be remanded in order to assist the veteran in the 
development of his claim.

The Board notes at this juncture that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, 66 Fed. Reg. 
45,620 (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Veterans Claims Assistance Act of 2000; see also, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because of this change in 
the law, a remand in this case is also required for 
compliance with the notice and duty to assist provisions 
contained in the law as the RO denied service connection for 
the residuals of carbon monoxide poisoning as not well 
grounded.  Specifically, the RO found that the veteran had 
not submitted evidence of a residual disability attributable 
to his inservice exposure to carbon monoxide. 


Therefore, this matter is REMANDED for the following action:

1.  The RO should contact the veteran's 
private treating physician and request 
all relevant treatment records.  The RO 
should also update all VA treatment 
records.

2.  Following completion of the above 
requested development, the veteran should 
be afforded VA examination by the 
appropriate specialist to determine if 
current disabilities exist and, if so, 
whether any diagnosed disability is at 
least as likely as not the result of the 
veteran's inservice exposure to carbon 
monoxide.  The examiner should clearly 
outline the rationale for any opinion 
expressed.  Since it is important that 
each disability be viewed in relation to 
its history (38 C.F.R. § 4.1), copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




